United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-1633
                                     ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Jesse E. Turnbull, also known as      *
Jesse E. Turnbough,                   * [TO BE PUBLISHED]
                                      *
             Appellant.               *
                                 ___________

                              Submitted: September 8, 2003
                                 Filed: July 18, 2005
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       This case is before us on remand from the United States Supreme Court for
further consideration in light of its decision in Booker v. United States, 125 S. Ct. 738
(2005). Booker held enhancements based upon judge-found facts under the
mandatory federal Sentencing Guidelines violate the Sixth Amendment. To remedy
the problem, the Supreme Court struck down the statutory provisions which made the
Guidelines mandatory, the effect of which was to "make[] the Guidelines effectively
advisory." Id. at 757.
       In this case, Jesse Turnbull's fifty-one month sentence for being an unlawful
user of controlled substances in possession of a firearm was based in part upon a
mandatory enhancement which violated the Sixth Amendment. Specifically, the
district court1 found Turnbull possessed between eight and twenty-four firearms as
part of the offense, triggering a four-level enhancement in Turnbull's offense level
under United States Sentencing Guideline (U.S.S.G.) § 2K2.1(b)(1)(B). Turnbull
never challenged the enhancement in the district court on Sixth Amendment grounds,
however, and thus we review for plain error. See Fed. R. Crim. P. 52(b).

       Under plain error review, Turnbull must show a "reasonable probability that
he would have received a more favorable sentence with the Booker error eliminated
by making the Guidelines advisory." United States v. Pirani, 406 F.3d 543, 551 (8th
Cir. 2005) (en banc). We have reviewed the sentencing transcript and conclude
Turnbull cannot show by a reasonable probability he would have received a more
favorable sentence if the Guidelines were advisory. Although the district court
sentenced him at the low end of the applicable guideline range, that fact standing
alone is "insufficient . . . to demonstrate a reasonable probability that the court would
have imposed a lesser sentence absent the Booker error." Id. at 553.

      Having found no plain error, we reinstate our prior opinion and once again
affirm Turnbull's judgment of conviction and sentence in all respects.
                      ______________________________




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                          -2-